Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
DETAILED ACTION
Response to Amendment
The Amendment filed 2/16/21 has been entered. Claims 1-11 and 15-16 are remain pending in the application. Application’s amendments to the Drawings, Specification, and Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 11/16/20.

Response to Arguments
Applicant's arguments filed 2/16/21 have been fully considered but they are not persuasive. 
Applicant asserts that there are stark differences between the prior art and Applicants invention. 
Examiner asserts that the prior art still reads on the claim language.
Applicant asserts that item 70 of Dozoretz is not a flow deflector because flow can pass through item 70.
Examiner asserts that item 70 of Dozoretz at least blocks flow some and is therefore a flow deflector. If Applicant were to claim only one inlet port on the side opposite the trap assembly inlet this would overcome the prior art rejection. The claiming of an orifice does not prevent other orifices anywhere else in the tube. It is further noted that the deflector of Applicants invention also allows flow to pass through it. The definition of a tube includes “a thing in the form of or resembling a tube”. The mesh of Dozoretz is in the shape of a tube. Furthermore references do refer to mesh items as tubes see U.S. PGPUB 20020037411 Paragraph 0058, U.S Patent 2503038 claim 10, U.S. Patent 2382538 claims 4 and 5. Applicant should claim the specific structure of the flow deflector to overcome this rejection. If Applicant means to claim a certain type of deflection this should be claimed. Additionally Col. 5 line 22-31 disclose 70 as a flow impeding medium and disclose prevention of certain elements from flowing through 70 and 79 also deflects flow at least somewhat and fits under the definition of deflect “cause something to change direction by interposing something; turn aside from a straight course”. The mesh, 79 would also be considered a deflector because particles of a larger size cannot flow through the mesh and are deflected.
Applicant asserts that because Dozoretz does not prevent flow from entering on one side of the flow deflector it cannot be considered a flow deflector.
Examiner asserts that this is not claimed and should be claimed to overcome the prior art of record. Additionally Examiner points Applicant to U.S. Patent 6979360 which has an inlet and flow deflector on only a side opposite the inlet. 
Applicant asserts that the flow deflector as claimed blocks flow on one side of the deflector tube. 
Examiner asserts that this is not claimed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 9, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 6197119 to Dozoretz et al. (Dozoretz).
Regarding claim 1, Dozoretz teaches a trap assembly inlet (50’, Figure 22); a condensation body (11 and 79, Figure 22), said condensation body comprising: an exterior (exterior of 11, Figure 22); and a condensation chamber (11, Figure 22), said condensation chamber fluidically coupled to said trap assembly inlet (shown in Figure 22), said condensation chamber comprising an inner condensing surface (inside of 11, Figure 22); a flow deflector (70 and/or 79, Figure 22), said flow deflector residing within said condensation chamber (shown in Figure 22); and a trap assembly outlet, said trap assembly outlet fluidically coupled to said condensation chamber (outlet at the top, 94, Figure 22), wherein said flow deflector comprises a tube extending down from said trap assembly outlet, and wherein said trap assembly inlet is coupled to said condensation chamber along a side of said condensation chamber (79, Figure 22), wherein said tube comprises an orifice along a side of said tube (79 is a mesh tube which provides numerous orifices), wherein said tube extends past said trap assembly inlet (79 extends down past the inlet as shown in Figure 22) and wherein said tube comprises an orifice along a side of said tube away from said trap assembly inlet (79 is a mesh tube which provides numerous orifices all the way around the tube).
Regarding claim 6, Dozoretz teaches a condensed fluid exit coupled to said condensation chamber; and a removable and replaceable fluid reservoir coupled to said condensed fluid exit (58, Figure 1 or the bottom of Figure 22).
Regarding claim 9, Dozoretz teaches wherein the vertical elevation of said trap assembly inlet is lower than the vertical elevation of said trap assembly outlet (shown in Figure 22).
Regarding claim 15, Dozoretz teaches said bake oven assembly comprising: a process chamber (14, Figure 1), said process chamber comprising a vacuum outlet (24, Figure 1); a process chamber vacuum exit line fluidically coupled to said vacuum outlet of said process chamber (32, Figure 1); and a polyimide trap assembly, said polyimide trap assembly comprising: a trap assembly inlet (50’, Figure 22); a condensation body (11 and 79, Figure 22), said condensation body comprising: an exterior (exterior of 11, Figure 22); and a condensation chamber (11, Figure 22), said condensation chamber fluidically coupled to said trap assembly inlet (shown in Figure 22), said condensation chamber comprising an inner condensing surface (inside of 11, Figure 22); a flow deflector (70 and/or 79, Figure 22), said flow deflector residing within said condensation chamber (shown in Figure 22); and a trap assembly outlet, said trap assembly outlet fluidically coupled to said condensation chamber (outlet at the top, 94, Figure 22), wherein said flow deflector comprises a tube extending down from said trap assembly outlet, and wherein said trap assembly inlet is coupled to said condensation chamber along a side of said condensation chamber (79, Figure 22), wherein said tube comprises an orifice along a side of said tube (79 is a mesh tube which provides numerous orifices), wherein said tube extends past said trap assembly inlet (79 extends down past the inlet as shown in Figure 22) and wherein said tube comprises an orifice along a side of said tube away from said trap assembly inlet (79 is a mesh tube which provides numerous orifices all the way around the tube).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-5, 7, 8, 10, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dozoretz in view of U.S. PGPUB 20090040726 to Hoffman (Hoffman).
Regarding claim 2, Dozoretz is silent on wherein said condensation body is a cooled condensation body, wherein said cooled condensation body comprises a heat exchanger adapted for heat exchange.
Hoffman teaches wherein said condensation body is a cooled condensation body, wherein said cooled condensation body comprises a heat exchanger adapted for heat exchange (100 has a heat exchanger, 802, 801, and 80 on its outer surface, Figure 33a). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Dozeretz with the teachings of Hoffman to provide wherein said condensation body is a cooled condensation body, wherein said cooled condensation body comprises a heat exchanger adapted for heat exchange. Doing so would provide cooling of the chamber (Paragraph 0109) and doing so would allow the trap to remove heat.
Regarding claim 3, Dozoretz is silent on wherein said heat exchanger comprises a plurality of fins adapted for heat exchange, said fins on an exterior surface of said condensation body.
Hoffman teaches wherein said heat exchanger comprises a plurality of fins adapted for heat exchange, said fins on an exterior surface of said condensation body (100 has a heat exchanger, 802, 
Regarding claim 4, Dozoretz is silent on a cooling blower adapted to cool said heat exchanger.
Hoffman teaches a cooling blower adapted to cool said heat exchanger (100 has a heat exchanger, 802, 801, and 80 on its outer surface and a cooling blower, 806, Paragraph 0109, Figures 32 and 33A). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Dozeretz with the teachings of Hoffman to provide a cooling blower adapted to cool said heat exchanger. Doing so would provide cooling of the chamber (Paragraph 0109) and doing so would allow the trap to remove heat.
Regarding claim 5, Dozoretz is silent on wherein said cooling blower is affixed to the exterior of said condenser body.
Hoffman teaches wherein said cooling blower is affixed to the exterior of said condenser body (100 has a heat exchanger, 802, 801, and 80 on its outer surface and a cooling blower, 806, Figures 32 and 33A which is attached to the exterior per Figures 30A-32 and Paragraphs 0107-0109). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Dozeretz with the teachings of Hoffman to provide wherein said cooling blower is affixed to the exterior of said condenser body. Doing so would provide cooling of the chamber (Paragraph 0109) and doing so would allow the trap to remove heat.
Regarding claim 7, Dozoretz teaches a condensed fluid exit coupled to said condensation chamber; and a removable and replaceable fluid reservoir coupled to said condensed fluid exit (58, Figure 1 or the bottom of Figure 22).
Regarding claim 8, Dozoretz teaches a condensed fluid exit coupled to said condensation chamber; and a removable and replaceable fluid reservoir coupled to said condensed fluid exit (58, Figure 1 or the bottom of Figure 22).
Regarding claim 10, Dozoretz teaches wherein the vertical elevation of said trap assembly inlet is lower than the vertical elevation of said trap assembly outlet (shown in Figure 22).
Regarding claim 16, Dozoretz is silent on wherein said condensation body is a cooled condensation body, wherein said cooled condensation body comprises a heat exchanger adapted for heat exchange.
Hoffman teaches wherein said condensation body is a cooled condensation body, wherein said cooled condensation body comprises a heat exchanger adapted for heat exchange (100 has a heat exchanger, 802, 801, and 80 on its outer surface, Figure 33a). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Dozeretz with the teachings of Hoffman to provide wherein said condensation body is a cooled condensation body, wherein said cooled condensation body comprises a heat exchanger adapted for heat exchange. Doing so would provide cooling of the chamber (Paragraph 0109) and doing so would allow the trap to remove heat.

Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dozoretz in view of Hoffman and DE3248501 to Van Der Heijden (Van Der Heijden).
Regarding claim 11, Dozoretz is silent on wherein said fluid reservoir is a clear reservoir.
Van Der Heijden teaches wherein said fluid reservoir is a clear reservoir (9). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Dozeretz with the teachings of Van Der Heijden to provide wherein said fluid reservoir is a clear reservoir. Doing so would have been within the general skill of one of ordinary skill in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Additionally this would allow one to be able to observe the liquid level and to determine when the reservoir needs to be emptied.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S ANDERSON II whose telephone number is (571)272-2055.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        2/16/21